Per Curiam :
This case is before the court on plaintiff’s motion for summary judgment. In Claim I of its petition plaintiff seeks judgment for damages of $283,950 for alleged breach by defendant of a contract to consider plaintiff’s application for the transfer of its ship SS Eastport from American to foreign ownership and flag. In Claim II of the petition plaintiff seeks judgment for $10,000 as recovery of the sum alleged to have been wrongfully exacted from plaintiff by the former Maritime Commission as a condition of its approval, under Sections 9 and 41 of the Shipping Act of 1916, for plaintiff’s transfer of this ship to foreign ownership and flag.
Upon consideration of plaintiff’s motion, together with the opposition thereto, the briefs of the parties and the oral argument of counsel and based upon Clapp v. United States, 127 Ct. Cls. 505, cert. denied 348 U.S. 834 (1954); Suwannee Steamship Co. v. United States, 150 Ct. Cl. 331 (1960); and Seatrade Corp. v. United States, 152 Ct. Cl. 356 (1961), plain*804tiff’s motion for summary judgment is granted as to Claim II of the petition and judgment thereon is entered for plaintiff in the sum of $10,000. Plaintiff’s motion is denied as to Claim I of the petition and the case is returned to the trial commissioner for further proceedings thereon.
It is so ordered.